Citation Nr: 0414016	
Decision Date: 06/01/04    Archive Date: 06/10/04	

DOCKET NO.  01-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. § 3.105(a) (2003), was made in the July 31, 1947, 
rating decision, wherein the RO reduced the evaluation for 
anxiety reaction from 50 percent to 30 percent.  

2.  Whether CUE was made in a March 9, 1949, rating decision, 
wherein the RO reduced the evaluation for anxiety reaction 
from 30 percent to 10 percent. 

3.  Whether CUE was made in a September 25, 1952, rating 
decision, wherein the RO confirmed and continued a 10 percent 
rating for anxiety reaction. 

4.  Whether CUE was made in an April 13, 1973, rating 
decision, wherein the RO confirmed and continued a 10 percent 
evaluation for anxiety reaction.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and MKK  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
April 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA)

The Board issued a decision in July 2001 that denied the 
appeal on the basis that a valid claim of CUE in the rating 
decisions of July 31, 1947, March 9, 1949, September 25, 
1952, and April 13, 1973 had not been presented.  The Board 
held that in the absence of a valid CUE claim, the question 
of CUE in these decisions did not have to be addressed.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  

On appeal, the Secretary filed a motion to remand and to stay 
further proceedings, citing the need for the Board to 
consider the claim in light of the reasoning of the United 
States Court of Appeals for the Federal Circuit (CAFC) in 
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000) and to consider the issue under the revised 
version of 38 C.F.R. § 20.1404(b) issued pursuant to the DAV 
decision.  

In September 2003, the CAVC issued a single-judge order per 
Judge Steinberg that vacated the Board's July 2001 decision 
and remanded the case for readjudication.


FINDING OF FACT

The veteran has not alleged an error of fact or law in the 
rating decisions of July 31, 1947, March 9, 1949, September 
25, 1952, and April 13, 1973 that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.


CONCLUSION OF LAW

Valid claims of clear and unmistakable error in the rating 
decision of July 31, 1947, March 9, 1949, September 25, 1952, 
and April 13, 1973 have not been raised, and the claims are 
dismissed without prejudice to refiling.  38 U.S.C.A. §§ 
5109A, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which, among other 
changes, expanded the notification and duty to assist 
obligations owed to claimants.  

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case.  


Criteria

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2003); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995); see also Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008(effective January 25, 1936 to December 31, 1957); 38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1972).  

The decision of a duly constituted rating agency . . . will 
be final and binding . . . as to conclusions based on 
evidence on file at that time.  38 C.F.R. § 3.104(a) (2003).  

Final RO decisions can be revised only if found to be clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a) (2003).  Where CUE is shown, the decision 
involving CUE will be reversed and amended, in which case 
"the rating or other adjudicative decision which constitutes 
a reversal of a prior decision...has the same effect as if 
the corrected decision had been made on the date of the 
reversed decision...."  38 C.F.R. § 3.105(a) (2003).  

The CAVC has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:  

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions 
extant at that time were incorrectly 
applied; 

(2) the error must be "undebatable" and 
of the sort "which, had it not been 
made, would have manifestly changed the 
outcome at the time it was made"; and 

(3) a determination that there was CUE 
must be based on the record and law that 
existed at the time of the prior 
adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), 
quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

The CAVC has further stated that a CUE is a very specific and 
a rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993) citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

A finding of CUE "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  


Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, Id.  

Motions which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2003).


Factual Background

The veteran was initially hospitalized in service in November 
1945 for nervousness, tremulousness and irritability 
following seven months of combat in the Eastern Theater of 
Operations.  He was discharged from service in April 1946 on 
a Certificate of Disability for Discharge with a diagnosis of 
chronic severe anxiety reaction manifested by nervousness, 
restlessness, irritability, trembling of hands and 
hyperhidrosis in a moderately predisposed individual, with 
severe impairment of functional capacity.

A claim for service connection for his psychiatric disorder 
filed by the veteran at separation was adjudicated by the RO 
in April 1946.  The RO granted service connection for anxiety 
reaction and assigned a 50 percent rating effective from the 
day following separation from service.  The veteran was 
notified of the decision and of his right to appeal.  No 
notice of disagreement with the rating was received.


The veteran underwent a VA examination in July 1947.  He 
reported that since August 1945 he had experienced shaking of 
the hands which was worse when he was tired.  He was working 
a bakery.  He stated that he slept very well when tired from 
working and occasionally had a bad night, but did not dream.  
He complained that he was very nervous and restless and that 
he was in about the same condition as he was when he left the 
Army.  

On examination the veteran was neat, alert and cooperative.  
He had been married for six months and was getting along 
well.  His emotions were appropriate. His stream of 
conversation was logical and rational.  He was oriented and 
showed good insight and judgment.  It was noted that he had 
adjusted well socially and commercially.  He had a few 
friends, mostly men where he worked.  No psychotic symptoms 
were found.  Signs of tension were noticeable, with beating 
of the heart and marked tremor of the hands.  The diagnosis 
was anxiety reaction (mild).

By a rating decision of July 30, 1947, the RO reduced the 
rating from 50 percent to 30 percent from September 1947.  
The veteran did not appeal this reduction following 
notification thereof.

The veteran underwent a VA examination in February 1949.  He 
was clear, oriented, rational and cooperative with no 
delusions, hallucinations or paranoid trends.  His mood and 
affect were normal.  There was no undue nervousness, tension, 
or anxiety.  His only complaint was of transient episodes of 
nervous tension lasting from a few hours to a day.  The 
episodes came on at varying intervals, averaging about once 
every 2 weeks.  They did not interfere with his work or home 
life.  He was working steadily and liked his job.  He had 
adequate friends and slept well at night.  The examiner 
concluded that there was no social or economic handicap.  The 
diagnosis was anxiety reaction.

By a rating decision of March 9, 1949, the RO reduced the 
rating for anxiety reaction from 30 percent to 10 percent 
from May 1949.  The veteran did not appeal this determination 
following notification thereof.

The veteran underwent a VA examination in August 1952.  His 
complaints included shortness of breath and nervousness which 
had caused him to stop working at a bakery.  He was 
moderately tense, hyperactive, self-concerned and somewhat 
restricted.  He stated that he had quit his job because the 
noise and heat were too much for him.  He said that he could 
not relax, got shaky at times, became excited and was 
irritated by noise.  He had lost about a day of work every 
couple of months because of inability to stand the heat and 
noise.  He was currently working at a gas station.  Social 
adjustment was characterized as somewhat poor.  

On examination the veteran was quite tense, hyperkinetic and 
rather resentful that his pension had been cut when his 
condition was the same, if not worse.  He was preoccupied 
with his "nervous condition."  He had difficulty describing 
its manifestations.  His mood was anxious and his affect was 
restrained, aggressive, hyperactive and very concerned.  
Judgment and insight were fair.  The diagnosis was anxiety 
reaction.

The 10 percent rating for anxiety reaction was confirmed and 
continued by a rating decision of September 25, 1952.  The 
veteran did not appeal the denial after receiving 
notification thereof.

In January 1973 the veteran submitted a recent statement from 
GEB, MD, who reported having treated the veteran for more 
than 20 years.  Dr. GEB characterized the veteran as a very 
sick man emotionally and stated that he suffered from a very 
severe anxiety neurosis which required constant treatment and 
emotional support.  He related that the veteran had neither 
the time nor the money to afford psychotherapy.

The veteran underwent a VA examination in March 1973.  He was 
somewhat anxious and tense.  He had physical complaints that 
were primarily related to what he called nervousness.  He 
felt tense and stated that he sometimes had difficulty 
sleeping.  He was currently employed.  The diagnosis was 
anxiety reaction, moderately severe.



In an April 13, 1973 rating decision the RO confirmed and 
continued the 10 percent rating for anxiety neurosis.  The 
veteran did not appeal the determination following 
notification thereof.

A claim for an increased rating was received from the veteran 
on January 20, 1977.  After development of the relevant 
evidence, the RO in February 1978 assigned an increased 
rating of 50 percent from January 20, 1977.  The veteran did 
not appeal.  A later claim for increase was received in March 
1999.

In connection with his claim for revision of the 1947, 1949, 
1952 and 1973 rating decisions on the basis of CUE, the 
veteran has contended, through his hearing testimony, 
statements from a friend, MKK, his notice of disagreement, 
and his substantive appeal, that a higher rating should have 
been assigned by the RO in July 1947, and that the subsequent 
decisions wherein the RO reduced his rating or confirmed the 
reductions involved CUE.  

He maintains that the July 1947 rating decision involves CUE 
because the evidence reported at the VA examination report 
considered therein contained conflicting evidence and that 
the rating specialist should have returned the examination as 
inadequate and for clarification.  

He contended that the 1952 rating decision involved CUE 
because it ignored medical evidence that indicated a 
worsening of his condition.  

He contended that the 1973 rating decision disregarded 
evidence showing that the service-connected anxiety reaction 
was very severe.  The veteran further argued that the failure 
to assign increased ratings constituted misapplication of the 
law to existing medical evidence that would have warranted an 
increased rating if the law had been applied correctly.  He 
contended that a reasonable person applying the law to the 
medical evidence of record would have assigned a higher 
rating for the condition, which was described as both "very 
severe and moderately severe."  


Analysis

In the DAV case, supra, the CAFC invalidated 38 C.F.R. § 
20.1404(b) (providing that a CUE claim attacking a Board 
decision that failed to satisfy pleading requirements shall 
be denied), finding that this regulation, when applied in 
conjunction with 38 C.F.R. § 20.1409(c) (providing that after 
a CUE claim had been decided as to a Board decision, 
subsequent CUE claims as to the same issue "shall be 
dismissed with prejudice") was contrary to a statutory 
requirement that the Board decide a CUE claim on the merits.  
See 38 U.S.C.A. § 7111(e).  

In Simmons v. Principi, the CAVC essentially extended holding 
of the DAV case to RO decisions, holding that the denial, 
rather than the dismissal, of CUE claims involving a prior 
final RO decision that failed to meet the specified pleading 
requirements was contrary to the holding in the DAV case.  

Consequently, the proper disposition in cases where a valid 
claim of CUE has not been raised under Fugo, supra, is that 
the claim must be dismissed rather than denied.  The 
applicable VA regulation, 38 C.F.R. § 20.1409(b), was 
subsequently revised to conform to the DAV and Simmons 
decisions.  The applicability of these rulings to the present 
appeal was discussed at length in Judge Steinberg's September 
2003 order.  

The rating decisions of July 31, 1947, March 9, 1949, 
September 25, 1952, and April 3, 1973, were final 
determinations in the absence of a perfected appeal.  
38 U.S.C.A. § 7105(b)(c).  Therefore, those decisions are 
final and binding as to conclusions based on the evidence on 
file on those occasions.  38 C.F.R. § 3.104(a).  

It should be noted in this regard that VA medical records 
pertaining to treatment reported by the veteran at the 
Brentwood VA Medical Center are not in the veteran's claims 
file and that efforts by the RO to obtain them were 
unsuccessful.  VA records are ordinarily considered to be 
part of the record on appeal on the basis that they are 
within VA's constructive possession.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  


However, the rule set forth in Bell does not apply to 
determinations made before the 1992 issuance date of the Bell 
decision.  Consequently, any information favorable to the 
veteran's claim contained therein would not be of assistance 
to him in the present appeal as to CUE even if such records 
were now available.

A claim for revision of a prior final decision is subject to 
the stringent pleading requirements set forth above.  See 
Fugo, supra.  The pleading requirements were established 
because a claim for CUE is a collateral challenge to an 
otherwise final decision, as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January13, 
1999).

The basic allegation offered by the veteran to establish CUE 
is that the medical evidence of record before the rating 
board in 1947, 1949, 1952, and 1953 adequately demonstrated 
that the rating for anxiety neurosis should not have been 
reduced or that it should have been increased.  The 
allegations are for the most part vague and nonspecific as to 
the basis by which the RO might have reached a different 
result on each of these occasions.  The CAVC has held that 
broad-brush allegations of CUE or any other general 
nonspecific claim of error cannot satisfy pleading 
requirements for CUE.  See Fugo, supra, at 44-45.

As to specific rating decisions, the veteran maintains that 
the RO committed CUE in July 1947 by not returning an 
allegedly inadequate VA examination report for clarification 
of conflicting information.  This argument amounts to an 
allegation that VA breached its duty to assist by not 
scheduling a reexamination of the veteran.  

To date, the CAVC has not ruled on the question of whether a 
duty to assist existed under the law before the Veterans 
Judicial Review Act (VJRA) became effective in 1988.  
However, even if such a duty existed, the law is well settled 
that a failure in the duty to provide assistance to a 
claimant cannot serve as the basis for a claim of CUE.  Dixon 
v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 383-84 (1994).  

More specifically, any allegations that VA examinations 
provided to the veteran were inadequate or incomplete are 
insufficient to satisfy the criteria for a valid CUE claim.  
Any deficiencies in examinations leave only an incomplete 
record, rather than an incorrect one, and are thus not CUE.  
See Caffrey, supra.

To the extent prior case law provided otherwise, that case 
law has since been overturned.  See Cook v. Principi, 318 F. 
3d (Fed. Cir. 2002) (overturning the concept in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that 
"grave procedural error" vitiates the finality of a 
decision).  Although Hayre was valid law when the veteran 
filed his January 2000 CUE claim, current case law, namely 
Cook, now applies.  See Brewer v. West, 11 Vet. App. 228, 
231-33 (1998); Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

The veteran contends that the 1952 and 1973 rating decisions 
involve CUE because they disregarded pertinent medical 
evidence.  These alleged errors are not pleaded with 
specificity as to which evidence was disregarded or as to 
how, but for the claimed error, the results of those 
decisions would have been manifestly different.  Nor is it 
alleged how, had the evidence been properly considered, a 
higher evaluation would have been warranted under the 
specific rating criteria applicable in the determination 
being made.

The veteran's CUE allegations instead amount to a 
disagreement as to how the facts of his claim were weighed or 
evaluated by VA adjudicators.  There is no allegation that 
the correct facts, as they were known at the time, were not 
before the adjudicators.  A simple disagreement as to how the 
evidence was weighed or evaluated can never constitute a CUE.  
Damrel, supra; Russell, supra.  

The Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1947, 1949, 1952 
and 1973.  An attack on what is deemed an improper conclusion 
cannot be the basis of a CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996) and cases cited therein.  Therefore, the 
general allegations as to the evaluation that was warranted 
by the evidence of record are insufficient to raise a CUE 
claim.

The veteran contends that a conclusion that the RO 
disregarded certain specific evidence favorable to the 
veteran would not constitute weighing and balancing of the 
evidence but would establish that the applicable law was 
misapplied.  As examples, he cites a 1947 examination finding 
that the veteran's condition "has not improved since he got 
out of the Army," a 1952 notation that the veteran had 
changed jobs because of nervousness, and a 1973 assertion by 
Dr. B that the veteran had very severe anxiety neurosis.  

However, the veteran does not state what specific provisions 
of law that were misapplied.  Furthermore, even if these 
findings and others were considered evidence that would have 
militated against reduction of a rating or would have been 
favorable to a claim for increase, findings of this kind 
cannot be viewed in isolation.  A claim for increase must be 
considered in light of all of the evidence of record, and 
conclusions must be drawn as to which findings favor the 
claim and which findings do not.  The probative value and the 
credibility of all evidence must be determined.  The 
analytical process involved in this type of determination, 
both in 1947 and in all subsequent years, is inherently one 
of weighing and balancing.  This reality cannot be 
circumvented simply by characterizing the unfavorable result 
of the adjudication as misapplication of the law.

The veteran cites the CAVC's decision in Bentley v. 
Derwinski, 1 Vet. App.  28 (1998) to support the proposition 
that misapplication of the rating schedule constitutes CUE.  
In Bentley, the CAVC found error in the Board's failure to 
assign a 60 percent rating for arteriovenous aneurysm with 
cardiac involvement under Code 7113 of the VA rating 
schedule.  In that case, the existence of cardiac 
manifestations was explicit and undisputed and the rating 
code set forth no other requirements.  

Since the minimum evaluation under Code 7113 when cardiac 
manifestations were present was 60 percent, a rating lower 
than 60 percent could not be assigned consistent with the law 
and the assignment of an evaluation of 40 percent was CUE on 
its face.  



Furthermore, in Bentley the assignability of the 60 percent 
rating was dependent on a single finding -- cardiac 
involvement - rather than a determination based on broad, 
loosely defined criteria such as "moderately severe" 
disability and the critical finding was clearly documented.  

The Bentley analysis is therefore inapplicable to the present 
case.  There is no single finding in the rating criteria that 
would have established entitlement to any particular 
evaluation under the rating criteria, which set forth a 
number of alternative ratings that were assignable depending 
on the facts found.  No situation analogous to Bentley is 
present in the instant case.  A determination as to which 
evaluation was warranted based on characterizations such as 
"severe," "moderately severe," "moderate" or "mild" 
disability within the meaning of the rating schedule was 
dependent on a complex analysis involving consideration of 
many factors.  

As noted above, the RO's decision not to give any one finding 
decisive effect in evaluating the claim on the four occasions 
at issue cannot be elevated into a valid claim of CUE simply 
by recharacterizing the process as misapplication of the law.

The veteran has also argued generally that because of alleged 
CUE in the July 1947 decision, the subsequent rating 
decisions were also erroneous as a "cumulative effect."  The 
veteran is not specific as to how any one decision affected 
any subsequent decision.  This broad-brush allegation does 
not entail a specific allegation of error of law or fact that 
would raise a valid CUE claim.

With respect to the March 1949 rating decision, the veteran 
has alleged that reliance on the report of February 1949 VA 
examination was erroneous since the veteran was given the 
"wrong examination," specifically, an examination involving a 
fistula.  This allegation appears to be incorrect inasmuch as 
a psychiatric examination that elicited extensive findings 
pertaining to the severity of the service-connected anxiety 
reaction was in fact conducted and the examination report was 
before the rating board.  

Furthermore, even if the premise of the argument were 
correct, the only significance would be that the "correct" 
examination was not conducted.  As explained above, an 
allegation that the evidence to support a claim was not 
properly developed or that an examination was inadequate can 
never raise a valid claim of CUE.  Caffery, Id.  

Accordingly, the Board finds that the pleading requirements 
for a valid claim of CUE in the four prior final rating 
decisions at issue has not been raised and that the CUE claim 
cannot be considered on its merits.  The appeal is dismissed, 
subject to the veteran's right to refile in the event that he 
is able to raise a valid CUE claim at some future time.


ORDER

The claims of CUE in the rating decisions of July 31, 1947, 
March 9, 1949, September 25, 1952, and April 13, 1973, are 
dismissed without prejudice to refiling.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



